UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1129



CHESTER LEE MCDOWELL, SR.,

                                              Plaintiff - Appellant,

          versus


NORFOLK SOUTHERN CORPORATION; WILLIAM RADFORD,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever III,
District Judge. (2:06-cv-00038-D)


Submitted: May 31, 2007                          Decided: June 5, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester Lee McDowell, Sr., Appellant Pro Se. Max Daniel McGinn,
BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chester Lee McDowell, Sr. appeals the district court’s

order granting defendants’ motions to dismiss and dismissing his

complaint for failure to state a claim upon which relief may be

granted. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See McDowell v. Norfolk Southern Corp., No. 2:06-cv-00038-D

(E.D.N.C. Jan. 24, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -